AUSTIN   11. TEXAS



                       September 13, 1957


Honorable Robert S. Calvert,    Opinion No. WW-187.
Comptroller of F'ublicAccounts,
Capitol Station,                Re: Whether or not the Comp-
Austin, Texas                        troller may issue a
                                     warrant for funds to be
                                     expended at a later date
                                     by the Runnels County
                                     Water Improvement District
                                     or whether or not the
                                     Comptroller should require
                                     the District to present
                                     the accounts to him in the
                                     manner required of the
Dear Mr. Calvert:                    other State agencies.
          You have requested our opinion as to the method of
disbursement of an appropriation of Ten Thousand Dollars to
the Runnels County Water Improvement District. Your specific
question Is whether, in view of the wording of the appropria-
tion, you should Issue the $lO,OOO.OO in a lump sum to the
District for Its use in the next biennium, or whether you should
require specific vouchers of requisition from the officers of
the District, and pay claims against the District as they arise.
          The appropriation involved is House Bill 403, Acts
55th Legislature, Regular Session, 1957, Ch. 444, p. 1319, which
is as follows:
             "There Is hereby appropriated for the use
         of the Runnels County Water Improvement Dis-
         trict out of the General Revenue Fund the sum
         of Ten Thousand Dollars ($lO,OOO.OO), which may
         be withdrawn from the State Treasury from time
         to time as needed by warrants drawn by the State
         Comptroller on the State Treasurer pursuant to
         requisitions signed by the President and the
         Secretary of the Board of Directors of the Dis-
         trict. This appropriation shall be treated as
         a loan from the State of Texas to the District,
         and shall be repaid to the State of Texas from
         the first revenue of the District."
Honorable Robert S. Calvert, Page 2 (~~-187).


          We have been able to find only one similar situation
in our opinion files or in the case law of the State, that
being Opinion No. MS-88, concerning the legality of issuing a
single warrant to the Sabine River Authority for a Thirty
Thousand Dollar loan made by the Legislature In 1953. In th5.s
opinion it was pointed out that the Sablne River Authority
had its own depository, and the appropriation was payable to
the Authority. The writer concluded that the appropriation
was to be paid over to the Authority in a lump sum.
          Another appropriation, made by the Legislature in
1951, made a loan of Ten Thousand Dollars to the Sabine River
Authority, which provided that the sum "may be withdrawn from
time to time on warrants signed by the President and the Secre-
tary of the said Sabine River Authority." This appropriation
was made "for the use of the Sabine River Authority", and was
not directly to the Authority. The opinion points out that
this appropriation was paid out by specific warrants and not
in a lump sum. Still a third appropriation to the River Author-
ity in 1949 was paid out in a lump sum, the provisions of the
appropriation for that year reading very similar to the 1953
appropriation.
          Therefore this opinion indicates, although the
opinion specifically provides that It is not decided, that
the above quoted provision from the 1951 appropriation means
that the money is to be withdrawn on specific warrants.
          The language in the instant appropriation is even
more indicative of the Legislature's intent to have the money
withdrawn on specific warrant than was the appropriation to
the Sablne River Authority in 1951. The Legislature in the
appropriation to the Runnels County Water Improvement District
has added the words, "as needed" and "pursuant to requisitions
and signed by tne President and Secretary of the Board of
Directors of the District." The appropriation to the Runnels
County District further provides that the money fs to be "for
the use of" the district, and the appropriation is not directly
to the district as was the appropriation to the Sabine River
Authority in 1953. The appropriation to the Runnels County
District Is similar in most respects to the Sabine River Author-
ity appropriation fn 1951, which was paid out to specific claim-
ants of the Authority and not in a lump sum. We think we should
follow this prior determination.
          In view of the fact that the Runnels County Water
Improvement District does not have a provision for a specific
depository, and in view of the Legislature's use of the above
quoted terms, including "for the use of", it is our opinion
Honorable Robert S. CBlvert, Page 3 (WW-187).


 that the sum appropriated to the Runnels County Water Improve-
'ment District is to be paid to the claimants of the District,
 as requested by the President and Secretary of the Board of
 Directors by requisition, and that the appropriation is not
 to be paid in a lump sum to the District.

                              SUMMARY

                The appropriation made by House Bill 403,
            Acts 55th Leg. R.S. 1957, Ch. 444, p. 1319,
            is to be paid by the State Comptroller of
            Public Accounts to the claimants of the Dis-
            trict pursuant to specific requisitions signed
            by the President and Secretary of the Board of
            Directors of the District, and is not to be
            paid to the District In a lump sum.
                                  Very truly yours,
                                  WILL WILSON




                                        Assistant

JHM:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
W. V. Geppert
John Reeves
William E. Allen
REVIEWED FOR THE ATTORNEY GENERAL
By:   James N. Ludlum.